Citation Nr: 0429475	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  96-18 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a disorder of the spine, 
claimed as low back and neck pain.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from June 1987 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
RO, which found that no new and material evidence had been 
received to reopen a claim of service connection for a 
disorder of the spine, claimed as back and neck pain.  

The Board remanded the appeal in February 2004 to provide the 
veteran an opportunity to appear at a previously requested 
Board hearing.  In August 2004, the veteran's sworn testimony 
was obtained before the undersigned Acting Veterans' Law 
Judge conducting a hearing at the RO (Travel Board hearing).  
Additional evidence was received at that time, along with a 
waiver of RO consideration.  

The reopened claim of service connection for a disorder of 
the spine, claimed as back and neck pain, is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  An unappealed RO rating decision of March 1992 denied 
service connection for both spina bifida occulta with low 
back pain, and neck pain, on the basis that spina bifida was 
a congenital or developmental abnormality, and that this 
disorder and claimed neck pain were neither incurred in, nor 
aggravated, by service.  

2.  The evidence received since the RO's March 1992 rating 
decision is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
on appeal.  



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a disorder of the 
spine, claimed as back and neck pain.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), are applicable to the 
veteran's claim on appeal.  While there has been no notice of 
VCAA issued to the veteran in this case, the instant action 
in reopening the claim on appeal is favorable to the veteran.  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board's action in reopening the claim on appeal is 
favorable to the veteran such that no further action is 
required under the VCAA or its implementing regulations prior 
to such reopening of the claim.  A decision on the merits of 
the veteran's service connection claim is, however, deferred 
pending additional notice and development required consistent 
with the VCAA and its implementing regulations, as discussed 
in the REMAND portion decision.  


II.  New and Material Evidence 

Service connection for spina bifida occulta, with low back 
pain, and service connection for neck pain, were previously 
and finally denied by the RO in a March 1992 rating decision.  
The veteran appeals the March 1996 RO rating decision which 
found that no new and material evidence had been received to 
reopen the claim of service connection for a disorder of the 
spine, claimed as low back and neck pain.  

The Board has a legal duty to consider the issue of whether 
new and material evidence has been submitted to reopen the 
claim regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, the issue of 
whether new and material evidence had been submitted is 
addressed at this time.  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The Board notes that amendments 
made regarding 38 C.F.R. § 3.156(a), are effective August 29, 
2001, see 66 Fed. Reg. 45,620, 45,629, and do not apply to a 
veteran's claim received prior to that date.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed.  

The March 1992 RO rating decision, which denied claims of 
service connection for spina bifida occulta, with low back 
pain, and neck pain, became final when the veteran failed to 
initiate or complete an appeal.  38 U.S.C.A. § 7105(c) (West 
1991).  The RO at that time denied the claim because while 
the evidence showed some complaints of low back pain in 
service, no chronic low back disorder was shown in service or 
on most recent VA examination of April 1991.  Additionally, 
the RO noted that spina bifida occulta, with low back pain, 
and neck pain, shown on VA examination in April 1991, were 
not shown in service, that spina bifida occulta was a 
congenital or developmental disorder and, thus, not incurred 
in service, and that any preexisting spinal disorder was not 
shown to have been aggravated in service.  The RO also noted 
that the current evidence showed no link between the 
veteran's back disorders and his prior military service.  It 
is noted that the April 1991 VA examination report, conducted 
in conjunction with the veteran's separation from service two 
days earlier, revealed unsure diagnoses of lower back 
"ache," and "possible" lumbar and neck sprains.  

The veteran did not initiate an appeal of the March 1992 RO 
decision, and the RO decision became final.  
38 U.S.C.A. § 4005(c) (1991); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1991); see also 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2003).  

Since the time of the March 1992 RO rating decision, the RO 
has received VA and private medical evidence, most pertinent 
for a November 1992 VA diagnosis of neck strain, a June 1996 
VA diagnosis of cervical spondylosis, and an August 1997 VA 
examiner's diagnosis of cervical spine pain, with nexus 
opinion that this disorder was, "secondary to [an] accident 
in 1989," during the veteran's military service.  More 
recent private treatment records of 2003 show diagnoses of 
mild to moderate multilevel degenerative disease of the 
spine, with myofacial pain, cervical spondylosis, and 
radiculitis.  

Given the more recent evidence of non-equivocal diagnoses and 
the August 1997 VA diagnosis and medical nexus opinion, the 
Board concludes that new and material evidence has been 
submitted to reopen the claim of service connection for a 
disorder of the spine, claimed as back and neck pain.  

The evidence received since March 1992 demonstrates, for the 
first time, not only definitive diagnoses of the spine, but a 
VA examiner's medical opinion associating the veteran's 
spinal disorders with his prior military service-medical 
diagnosis and nexus opinion information which was not before 
the VA RO in March 1992.  The new evidence is material in 
that it speaks to whether the veteran has a current spinal 
disability which is due to service.  As such, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a disorder of the 
spine, claimed as back and neck pain.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Board's action herein is completely favorable to the 
veteran such that no further action is required under the 
VCAA or its implementing regulations prior to reopening the 
claim.  A decision on the merits of the veteran's service 
connection claim is, however, deferred pending additional 
notice and necessary medical development required consistent 
with the VCAA and its implementing regulations, as discussed 
in the REMAND that follows.  

ORDER

The Board finds that new and material evidence has been 
received, the claim of entitlement to service connection for 
a spinal disorder, claimed as back and neck pain, is 
reopened; to that extent the appeal is granted.  


REMAND

The Board has reopened the veteran's claim of service 
connection for a disorder of the spine, claimed as back and 
neck pain.  However, the reopened claim requires additional 
necessary development warranting a remand to the RO, to 
include de novo consideration of the claim on appeal.  

The Board notes that the VCAA and its implementing 
regulations are applicable to the veteran's reopened claim, 
but VA has not yet provided adequate notice of VCAA to the 
veteran and his representative.  In this regard, the Board 
notes that the Appeal Certification Worksheet of January 2004 
indicates that no notice of VCAA was issued to the veteran as 
prior correspondence had been returned undelivered when 
issued to his last known address of record.  The Board notes 
that little, if any action, was taken to secure the veteran's 
current address.  Accordingly, a remand is needed so that 
appropriate VCAA notice may be provided to the veteran, with 
the assistance of his attorney representative.  

Other development is indicated as well, to include obtaining 
additional pertinent VA and private medical records that have 
not been previously requested.  Specifically, at his Travel 
Board hearing in August 2004, the veteran indicated that VA 
treatment records of 1992 were never obtained from the VA 
facility located in Dublin, Georgia.  The Board notes that a 
prior request for records from that facility was limited to 
records dated no earlier than January 1994, and the records 
received were so dated.  

Additionally, the veteran has not been afforded an 
appropriate VA examination, to include a medical nexus 
opinion, since August 1997, and the August 1997 examination 
report is both old and incomplete, particularly in light of 
more recent private treatment records of 2003 and 2004, which 
show multiple disorders of the spine of undetermined 
etiology.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

The RO must attempt to contact both the 
veteran directly, as well as through his 
attorney representative, with the aid and 
assistance of the U.S. Postal 
Authorities, and provide written notice 
of the provisions of VCAA and its 
implementing regulations as applicable to 
the reopened claim on appeal.  

The veteran and his representative should 
be specifically advised of the sort of 
evidence needed to support the appeal, in 
particular medical evidence that links 
any currently diagnosed spinal disorder 
and/or symptomatology to symptoms 
documented or disorders demonstrated in 
service.  The veteran, and his attorney 
representative, are both invited to 
submit such medical evidence, to include 
medical opinion evidence that spina 
bifida occulta was aggravated in service, 
beyond the natural progression of the 
disease.  

2.  The RO should also contact the 
veteran and his representative and 
request that each identify the names and 
addresses of VA and/or private care 
providers who have treated the veteran 
for any back or pain disorders, or any 
related symptomatology, since April 1991.  
The veteran should be specifically 
requested to identify the address and 
dates of treatment received from Dr. H 
[], identified as his primary physician 
in records of May 2003.  

The veteran and his representative should 
be provided an adequate time in which to 
both respond to the VCAA notice and the 
evidence request(s).  

3.  Regardless of any response to the 
above, the RO must request and obtain any 
and all medical records, dated from April 
1991 to the present, from the VA Medical 
Center located at Dublin, Georgia.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist, including on a fee 
basis if necessary, who has carefully 
reviewed the veteran's documented service 
and post-service medical history, for the 
purpose of ascertaining the current low, 
middle and upper spine diagnosis (other 
than pain), as well as the nature, extent 
of severity, and likely etiology of any 
spinal pathology found on examination.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Is there any current objective 
evidence of spinal pathology on current 
examination?  If so, what is the 
veteran's current spinal diagnosis (other 
an pain)?  

(b) Is any current spine disorder as 
likely as not to have been incurred in 
service, and if any spinal disorder, to 
include spina bifida occulta, pre-existed 
service, then is it at least as likely as 
not that such disorder was aggravated in 
service, beyond the natural progression 
of the disease?

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this REMAND, and if they 
are not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a spinal disorder, 
claimed as back and neck pain.  

The RO must then review the claims file 
and ensure that any other notification 
and development action required by the 
VCAA and its implementing regulations is 
completed, consistent with all governing 
legal authority, to include assuring that 
the requested VA nexus opinion has been 
obtained.  

8.  Thereafter, the RO should 
readjudicate the claim on appeal based on 
consideration of the entire evidentiary 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his representative 
should be provided a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded, 
although the Board is limited in the review of evidence by 
law and regulations pertinent to accrued benefits claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



